Citation Nr: 1020010	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for colon cancer and residuals.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2010 hearing.  A copy of the transcript of 
this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to final adjudication upon the merits, the Board finds 
that additional evidentiary development is required.  See 
38 C.F.R. § 19.9.  Specifically, after review of the VA 
opinions of records regarding the service connection claims 
as well as the claim under the provisions of 38 U.S.C.A. 
§ 1151, the Board finds that additional opinions are 
required.  See 38 C.F.R. § 3.159.

The Veteran filed for service connection benefits due to an 
incident in service where he injured his foot while working 
with a post-hole digger.  Service connection is now in effect 
for the residual injury to the right foot.  The evidence of 
this injury included photos of the Veteran's pierced boot and 
reference to the injury in the Veteran's discharge 
examination.  Unfortunately, the service clinical records 
documenting the Veteran's treatment for this injury are 
unavailable.  In the Veteran's original claim, he asserted 
that the right hip and right knee disabilities were secondary 
to the foot injury. The Veteran was provided a January 2007 
VA examination.  The examiner only addressed one aspect of 
the issue of secondary service connection; the aggravation 
aspect has not been yet addressed.  See 38 C.F.R. § 3.310.

Subsequently, the Veteran provided written statements and 
testimony asserting direct service connection.  See 38 C.F.R. 
§ 3.303.  He noted that at the time of the foot injury he was 
hanging from the post-hole digger.  He detailed that he was 
hung outside down for a half an hour by his one foot, causing 
injury to his right hip and knee.  He also reported that he 
hit his right hip and knee on the machine.  In a November 
2008 private record, a clinician opined that the service 
treatment records contained incomplete findings, but the 
clinician did not make a positive medical opinion regarding a 
nexus to service.  After review of the record, the Board 
finds that a remand is required to schedule an additional 
examination to allow an examiner to address the question of 
direct service connection.  The examiner should also 
readdress the issue of secondary service connection.

Regarding entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for colon cancer and residuals, the 
Veteran contends, essentially, that VA's delay in providing a 
colonoscopy resulted in additional residuals from colon 
cancer.  That is, if VA had scheduled and performed the 
colonoscopy when the Veteran requested one, the colon cancer 
would have been detected earlier, and the surgery would have 
thus been performed earlier, when the cancer was less 
advanced.

For this claim to be substantiated, the evidence must show 
additional disability and fault on the behalf of VA care.  
That is, there must be evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361.  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

The Veteran was seen by VA in December 2004.  The Veteran had 
previously been found to have polyps.  A consult was placed 
to schedule the colonoscopy but it was not scheduled prior to 
the Veteran obtaining a July 2005 private colonoscopy.  The 
Veteran's cancer was detected due to findings from the July 
2005 private colonoscopy.  The Veteran has submitted a June 
2006 letter from a treating private physician.  In this 
letter, the physician attests that the "extent of surgery 
could have been much less if he had undergone colonoscopy at 
an earlier date than the one he eventually did."  In a 
November 2006 VA opinion, however, a physician opined that he 
did not "believe that any carelessness, negligence, or error 
in judgment occurred in this veteran's case."

After review of the opinion evidence of record, the Board 
finds that a remand is required to obtain another opinion 
that is adequately supported by rationale.  In this regard, 
the Board notes that the private opinion only addressed 
whether delay in obtaining a colonoscopy resulted in 
additional disability, and not whether this represented fault 
by VA.  In the VA opinion, the physician did not explain why 
the delay did not represent carelessness, negligence, or 
error in judgment

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the right hip, right 
knee, and residuals of colon cancer disabilities should be 
obtained and made part of the claims file.  38 C.F.R. § 
3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the right hip, right 
knee, and residuals of colon cancer 
disabilities should be obtained and made 
part of the claims file.

2.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
should be made available for review.

The examiner is asked to provide 
opinions as explained below.  These 
opinions must include a rationale.  A 
mere recitation of facts and a 
conclusion is not adequate.  The 
examiner is asked to accomplish the 
following:

a).  Is it at least as likely 
as not (50 percent or more 
probability) that any 
currently diagnosed right hip 
disability began during or is 
otherwise attributable to the 
Veteran's active service?

b).  Is it at least as likely 
as not that any currently 
diagnosed right hip disability 
was caused or aggravated by 
the service-connected right 
foot disability?

c).  Is it at least as likely 
as not that any currently 
diagnosed right knee 
disability began during or is 
otherwise attributable to the 
Veteran's active service?

d).  Is it is at least as 
likely as not that any 
currently diagnosed right knee 
disability was caused or 
aggravated by the service-
connected right foot 
disability?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that 
providing an opinion would require 
speculation.  

3.  Regarding the claim under the 
provisions of 38 U.S.C.A. § 1151, obtain 
an opinion.  The claims file must be 
reviewed by the clinician furnishing the 
opinion.  The clinician should provide 
an opinion as to: 

a).  Is it at least as likely 
as not (50 percent or more 
probability) that the time 
from first appointment in 
December 2004 until the 
private colonoscopy was 
performed in July 2005 
represented a failure by VA to 
timely diagnose and properly 
treat the disease or injury 
that proximately caused the 
continuance or natural 
progress of the colon cancer?

b).  Is it at least as likely 
as not that failure of VA to 
schedule the Veteran for 
colonoscopy closer in time to 
his December 2004 appointment 
represents carelessness, 
negligence, lack of proper 
skill, error in judgment or 
similar fault on the part of 
VA in furnishing care?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that 
providing an opinion would require 
speculation. 

4.  Readjudicate the Veteran's claims on 
appeal.  If any benefit sought is not 
granted, provide to the Veteran and his 
representative a supplemental statement 
of the case and allow an appropriate 
period to reply.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



